Citation Nr: 1741050	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-24 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of frostbite on hands and feet.

4. Entitlement to service connection for anxiety disorder, claimed as depression, as secondary to service-connected residuals of a back injury with degenerative arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and an April 2012 rating decision by the RO in Detroit, Michigan, which denied the issues on appeal. In its January 2015 decision, the Board remanded the issues on appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record in a December 2013 Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred this claim in the January 2015 remand, but no action has been taken to date. Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).  
 
The issue of entitlement to service connection for anxiety disorder, claimed as depression, to include as secondary to service-connected residuals of a back injury with degenerative arthritis of the thoracic spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA compensation purposes.

2. The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3. The Veteran has credibly asserted that he experienced tinnitus after in-service noise exposure and that it has been recurrent to the present.

4. The Veteran does not have any residuals of frostbite on the hands or feet.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection residuals of frostbite on the hands and feet have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated May 2009 and February 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, Social Security Administration records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2). The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A. Bilateral Hearing Loss

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss was caused by noise exposure in service. He further contends that he was near exploding field artillery and on missions which caused his hearing loss.

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. The Veteran had normal hearing at his April 1986 service entrance examination. A reference audiogram dated October 1986 noted normal hearing for reference established following exposure to noise. The audiogram also noted hearing protection was issued in the form of triple flange earplugs. The Veteran's service discharge examination is not of record.  

A VA examination dated April 2010 recorded the Veteran's contentions that his hearing loss was caused by in-service noise exposure. The examiner concluded that she was unable to obtain valid threshold data for the Veteran's audiological measurements and was therefore unable to opine as to etiology of the Veteran's claimed hearing loss. No audiological measurements were taken at that time.

As a result of the inadequacy of the previous examination, the Veteran was afforded another VA audiological examination in April 2015. The examiner recorded pure tone thresholds for the Veteran's right and left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 20, 10, 20, 20, and 15 for the right ear and 15, 25, 20, 10, and 15 for the left ear. Speech recognition scores using the Maryland CNC Test for the right ear were 96 percent and 100 percent for the left ear. The examiner diagnosed normal hearing for the right ear and sensorineural hearing loss in the frequency range of 6000 Hz or higher in the left ear. The examiner opined that bilateral hearing loss was less likely than not caused by or a result of military service as the Veteran had hearing within normal limits in the right ear and hearing within normal limits per VA guidelines in the left ear.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss. No evidence of record demonstrates that he suffers bilateral hearing loss for VA compensation purposes.

To the extent the Veteran asserts that he does in fact have bilateral hearing loss, the objective clinical testing outweighs the lay opinion, as audiometric testing is required to determine whether there is hearing loss for VA purposes compared to a lay assertion on the matter. Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir 2007). The Board notes that it does not doubt the credibility of the Veteran's reports of being exposed to noise during service as he can attest to factual matters of which he had first-hand knowledge; however, the VA examiner's opinions are of more probative value than the Veteran's lay statements. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Therefore, based on the VA examination results and evidence of record, service connection for bilateral hearing loss must be denied because there is no current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability there can be no valid claim). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is no applicable. Therefore, service connection for bilateral hearing loss is not warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Tinnitus

The Veteran also contends that his tinnitus was caused by in-service noise exposure and has been constant since service. Service treatment records and medical treatment records are silent as to any complaint, treatment, or diagnosis of tinnitus.

A VA examination dated April 2010 records the Veteran's assertions of experiencing constant and bilateral tinnitus, or a ringing in the ears, which had its onset with missions in service. The examiner was unable to diagnose tinnitus at that time. A VA examination dated April 2015 similarly does not provide a diagnosis of tinnitus, though the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure. As rationale, the examiner stated that there is no compelling scientific evidence to support the onset of tinnitus in the absence of hearing loss.  

As noted above, under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

There is not any real dispute that the Veteran likely had significant in-service noise exposure during service. His service records confirm that he served as a cannon crewmember in service, and his contentions with regard to noise exposure are entirely consistent with the conditions of his service. See 38 U.S.C.A. § 1154. The Board has no reason to question the Veteran's description of in-service noise exposure.
 
Additionally, while VA examination reports and medical treatment records do not contain a confirmed diagnosis of tinnitus, the Board finds the Veteran's statements with respect to in-service onset and subsequent continuity of symptoms of tinnitus to be credible. They are consistent with the nature of his service, and the Board finds no reason on the current record to question the veracity of such assertions. Moreover, when viewed in relation to his noise exposure in service, they are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. Cf. 38 C.F.R. § 3.303 (b). 

As to the nexus, or link, between the Veteran's current tinnitus and his service (to include likely noise exposure therein), a VA audiologist, in April 2015, opined that it was less than 50 percent probable that the Veteran's tinnitus was due to in-service noise exposure. However, in explaining his conclusion, the examiner did not account for the Veteran's repeated lay assertions to the effect that he began experiencing tinnitus during service and that it had continued to the present. As such, the examiner's opinion is of limited probative value.

The Board emphasizes, however, that a probative medical nexus opinion (or, indeed, any medical nexus opinion, at all) is not necessarily required in this case. Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Given the nature of tinnitus, it is a rare type of disability for which the Veteran is competent to establish the onset, continuity, and current presence of tinnitus on the basis of his own lay assertions. See generally, Barr v. Nicholson, 21 Vet. App. 303   (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus)). Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, to include the Veteran competent, credible assertions, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.

C. Residuals of Frostbite on Hands and Feet

Finally, the Veteran contends that his claimed residuals of frostbite on his hands and feet are as a result of his exposure to cold weather in service. 

Service treatment records and medical treatment records are silent as to any complaint, treatment, or diagnosis of frostbite or frostbite residuals on his hands and feet. Service personnel records are negative for any finding of combat service or exposure to cold weather. 

Private medical treatment records as well as records from the Social Security Administration record the Veteran's complaints of numbness in his extremities, but are silent concerning a diagnosis of frostbite residuals in the hands and feet. 

The Veteran has submitted a buddy statement from J.A. concerning his claimed frostbite residuals. The statement reflects that to the best of J.A.'s knowledge, the Veteran was exposed to extreme cold while working inside a gym for three months. 

A VA examination dated May 2015 records the Veteran denying any injury to or surgery on his hands or feet and denying and color changing of toes or fingers. The Veteran reported intermittent numbness of the extremities which worsens with cold weather. The examiner noted numbness of the right and left hand as well as numbness of the right and left foot, but he found no pertinent physical findings, complications, conditions, signs, or symptoms resulting from a cold injury. The examiner opined that the Veteran's symptoms of numbness in the hands and feet as well as sensitivity to cold weather was less than likely as not related to any residuals of frost bite on his hands and feet. As rationale, the examiner stated that though the Veteran contended that he had worked in a gym during the months of January through March in Oklahoma while in active service, service treatment records showed no complaints of or treatment for frostbite of the hands or feet. Finally, the examiner found that based on physical examination and x-rays, the Veteran had no current disability related to claimed frostbite of the hands and feet. As the Veteran had no current separately diagnosable disability, the examiner further opined that his symptoms are at least as likely as not related to his diabetes and arthritis.      

The Veteran is competent to report pain and numbness in his hands and feet, and as noted above, under certain circumstances a layperson is competent to identify a simple medical condition. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). However, cold weather injury is not a simple medical condition that a lay person is competent to identify. Where, as here, there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service. To this extent, the Veteran's statement as well as his buddy statement is not competent evidence of medical diagnosis of cold weather injury.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for residuals of frostbite for the hands and feet. The Board finds that the record does not support his assertions regarding the existence of current residuals of frostbite of the hands and feet.  

In so finding, the Board finds that the Veteran is not entitled to service connection for residuals of frostbite on hands and feet on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The May 2015 VA examiner found the Veteran to have no pertinent physical findings, complications, conditions, signs, or symptoms resulting from a cold injury. There is simply no competent and probative evidence of record to contradict the examiner's conclusion; medical treatment notes record the Veteran's complaints of numbness in the extremities but are silent concerning any diagnosis of residuals of frostbite on the hands and feet. 

Further, the evidence does not support the Veteran's assertions regarding the existence of residuals of frostbite on hands and feet. Despite his claim to the contrary, a review of his available service treatment records shows no complaints of frostbite on his hands or feet during active service, and post-service evidence also does not support the Veteran's claim for residuals of frostbite on the hands and feet. In that connection, the Board notes that, despite the Veteran's complaints of numbness in the hands and feet, the evidence does not establish that he has a diagnosis of any residuals of frostbite. To that end, the Board notes that the Veteran has not been found to have frostbite residuals or any other any cold weather injury on examination. In the absence of proof of current residuals of frostbite in the hands and feet, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current residuals of frostbite, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for residuals of frostbite on the hands and feet. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of frostbite on the hands and feet is denied.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

In April 2015, the Veteran underwent a VA examination to assess whether his anxiety disorder developed as a result of active service or was secondary to any of his service connected disabilities. The examiner stated, "in my opinion, his anxiety symptoms ha[ve] increased lately due to [a] combination of triggeres [sic] (retirement and physical limits from multiple medical problems (per his report) and recent stroke)." Upon an addendum opinion being requested by the RO in January 2016, the examiner again stated that the Veteran's anxiety has increased because of general medical problems and added that she was unable to comment on the baseline of the Veteran's mental condition because no service treatment records were found. In a March 2016 addendum opinion, the examiner again stated the same opinion without variation. 

Here, however, the examiner does not specify which of the Veteran's disabilities caused his symptoms of anxiety, or whether it is at least as likely as not that the Veteran's anxiety disorder is proximately due to, the result of, or aggravated by his service-connected disabilities. Additional clarification is needed to determine which-if any-of the Veteran's service-connected disabilities has caused or contributed to his anxiety, as service connection may be granted only for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. See 38 C.F.R. § 3.310. Accordingly, the Board finds that the examination report is inadequate to decide whether service connection is warranted for the Veteran's anxiety disorder on a secondary basis. Therefore, on remand, an addendum VA opinion must be obtained as to the Veteran's anxiety disorder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the matter on appeal dating through the present and associate them with the record.

2. Forward the record and a copy of this Remand to a VA clinician with appropriate expertise for preparation of an addendum opinion. The examiner is asked to provide a thorough response to each of the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder is proximately due to or the result of any of the Veteran's service-connected disabilities?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder has been aggravated by any of the Veteran's service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed. A complete rationale should be provided for all opinions given. If the examiner determines that it is less likely than not that the Veteran's anxiety disorder is proximately due to, the result of, or aggravated by his service-connected disabilities, then the examiner must reconcile that opinion with the statements in the May 2015 examination report that the anxiety disorder is related to the Veteran's difficulties stemming from his physical limits from multiple medical problems.

2. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


